                     Case 3:20-cr-00169-BR                 Document 1       Filed 05/08/20        Page 1 of 11

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No. 3:20-mj-00108
                                                                   )
                                                                   )
             BRIGGS KYOMASANG MEKUI                                )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     May 1, 2020                in the county of                Wasco         in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. §§ 113a(5), 113(a)(8)                 Assault and Strangulation
and 1152




         This criminal complaint is based on these facts:
See attached affidavit of FBI, Special Agent Benjamin A. Jones




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                  Benjamin A. Jones, Special Agent - FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                                          \
             SP
WHOHSKRQHDWBBBBBBBBDPSP

Date:        0D\
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                      Youlee Yim You, United States Magistrate Judge
                                                                                               Printed name and title
            Case 3:20-cr-00169-BR       Document 1       Filed 05/08/20      Page 2 of 11




DISTRICT OF OREGON, ss:                AFFIDAVIT OF BENJAMIN A. JONES

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

         I, Benjamin A. Jones, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI), and have

been so employed since February 2009. I am currently assigned to the Portland Division, Bend

Resident Agency. While employed by the FBI, I have investigated federal criminal violations

related to violent crime and crime on Indian Country. As a federal agent, I am authorized to seek

and obtain arrest warrants, and to investigate violations of federal law. My responsibilities

include the investigation of federal criminal offenses, to include Title 18, United States Code, §

113a(5) – Assault, and Title 18, United States Code, § 113a(8) - Strangulation.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Briggs Kyomasang Mekui (hereinafter “Mekui”), having a date of birth of XX-XX-1989 for

violating Title 18, United States Code, § 113a(5) – Assault, and Title 18, United States Code,

§ 113a(8) - Strangulation. As set forth below, there is probable cause to believe, and I do

believe, that Mekui committed the above-described offenses.

                                          Applicable Law

       3.       Title 18 U.S.C. § 113(a)(5), provides that it is unlawful for a person to

intentionally using a display of force that reasonably caused another person to fear immediate

bodily harm, within a special maritime and territorial jurisdiction of the United States.

       4.       Title 18 U.S.C. § 113(a)(8), provides that it is unlawful for a person to assault a

spouse or intimate partner, or dating partner by strangling, suffocating, or attempting to strangle

or suffocate, within a special maritime and territorial jurisdiction of the United States.
            Case 3:20-cr-00169-BR       Document 1      Filed 05/08/20      Page 3 of 11




       5.       Title 18 U.S.C. § 1152, provides that except as otherwise expressly provided by

law, the general laws of the United States as to the punishment of offenses committed in any

place within the sole and exclusive jurisdiction of the United States, shall extend to the Indian

Country, and that the general laws shall not extend to offenses committed by one Indian against

the person or property of another Indian, nor to any Indian committing any offense in the Indian

Country who has been punished by the local law of the tribe, or to any case where, by treaty

stipulations, the exclusive jurisdiction over such offenses is or may be secured to the Indian

tribes respectively.

                                  Statement of Probable Cause

       6.       The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers; my review of records related to this

investigation; communications with others who have knowledge of the events and circumstances

described herein; and information gained through my training and experience. Because this

affidavit is submitted for the limited purpose of establishing probable cause in support of the

complaint, it does not set forth each and every fact that I or others have learned during the course

of this investigation. Much of the below information was taken from a report written by

Detective Josh Keyes of the Warm Springs Police Department (WSPD) who I have known for

approximately three years. I know him to be an honest and professional law enforcement officer.

Unless so indicated, statements are made in substance and not direct quotes.




 Page 2 – Affidavit of Benjamin A Jones                          USAO Version Rev. April 2018
            Case 3:20-cr-00169-BR       Document 1      Filed 05/08/20     Page 4 of 11




       7.       As a summary, on May 1, 2020, at approximately 9:55 PM, WSPD responded to a

domestic disturbance at the Kah-Nee-Ta Hamlets on the Warm Springs Indian Reservation

(WSIR). Investigation revealed that Mekui had assaulted his fiancé, Adult Victim 1 (hereafter,

AV1), in the house that they shared. During the assault, Mekui struck AV1 with a toy, kicked

her, strangled her, grabbed her around the waist and threw her to the ground. He also held a

knife while standing over her, and told her that he was going to kill her. Mekui and AV1 have

been living together for about three years and have two children together. AV1 represented she is

an enrolled member of the Eastern Band of Cherokee Indians, by virtue of Indian blood, and

provided an identification card from the Bureau of Indian Affairs.

       8.       The facts in this case were provided to me in the form of three reports from

WSPD. These reports are excerpted below. The reports have been edited for formatting and

brevity.

       9.       From the report of Officer Brandon Durbin, who responded to the scene of a

reported assault with Officer Caleb Saulo:

                a.     AV1 told me she was assaulted by Mekui, her fiancé of two years. Before

       I could speak with AV1, Warm Springs EMS arrived on the scene to evaluate AV1.

       Warm Springs EMS stated they were transporting her to St. Charles Hospital in Madras

       to be further evaluated. Before AV1 went to the ambulance to be transported, she told

       me her child (minor witness one, DOB xx-xx-2013, hereinafter “MW1”) witnessed the

       altercation.

                b.     I sat down with MW1 and she/he told me the following in essence: Mekui

       and AV1 were arguing in their bedroom on the north/east side of the residence. AV1 was


 Page 3 – Affidavit of Benjamin A Jones                         USAO Version Rev. April 2018
       Case 3:20-cr-00169-BR         Document 1      Filed 05/08/20     Page 5 of 11




     trying to leave the house but Mekui would not let her. MW1 went on to tell me Mekui

     was trying to stab AV1 at one point and said, "It was crazy." MW1 was clearly upset so I

     discontinued the interview.

            c.      I went to the ambulance where AV1 was and got a full statement from her.

     AV1 told me the following in essence: AV1 and Mekui were in their room arguing. AV1

     said something that made Mekui upset and he lunged at her, acting like he was going to

     hit her. AV1 stated her child (Minor Witness Two, DOB XX-XX-2019, hereinafter

     "MW2”) was present for this and was now screaming. AV1 stated Mekui picked up a

     Learning Cube toy and struck AV1 in her back-left shoulder. AV1 attempted to make a

     phone call to her sister on her phone, but Mekui took away her phone.

            d.      MW1 was now present and attempted to make a phone call on a separate

     phone. Mekui took the phone from MW1. AV1 went to the front door in an attempt to go

     outside and scream for help. Mekui grabbed her by her torso, just below her chest, and

     pulled her back inside causing her to fall to the ground. Mekui began to drag AV1 back to

     their bedroom by her legs and arms. Mekui dragged AV1 near the kitchen where he went

     and retrieved a knife. AV1 stated Mekui, "came at me" with the knife. MW1 was now

     screaming for Mekui to stop. Mekui was standing over her with the knife and said, "I'm

     gonna kill you," "I'll show you I have nothing to lose," and "I'll show you what crazy is."

            e.      Sometime before or after (she said it was a blur and she was not sure)

     Mekui had the knife, he grabbed AV1 by her neck and began to choke her with one of his

     hands. AV1 stated it was a blur, but Mekui was pressing the left side of her face against

     the floor while he grabbed her neck and began to apply pressure. AV1 stated Mekui was


Page 4 – Affidavit of Benjamin A Jones                       USAO Version Rev. April 2018
       Case 3:20-cr-00169-BR         Document 1      Filed 05/08/20     Page 6 of 11




     screaming in her face and she could not breathe. She does not know what made Mekui

     stop, but he did. AV1 again attempted to go outside and scream for help. Mekui grabbed

     AV1 again by the torso and was squeezing her. AV1 stated she kept pushing him off.

     Mekui stopped, gathered up all the children in the residence, MW1, MW2, and a third

     child, (Minor Witness Three, DOB XX-XX-2020, hereinafter “MW3”) and put them in

     their room. When MW1 was in the room with Mekui, AV1 heard MW1 say, "Please don't

     kill me." Mekui came out of the room. He attempted to clean up AV1 with some water

     then left. MW1 called AV1's sister and the altercation was over until police arrived.

            f.      I asked AV1 if she thinks Mekui was trying to kill her, she thinks he was. I

     asked AV1 on a scale from zero to ten, zero being not scared and ten being the most

     scared she has ever been in her life, how scared she was during the altercation. AV1

     stated she was a, "10,000" out of ten. I asked AV1 how much pain she was in during the

     altercation on a scale of zero to ten, zero being no pain and a ten being the most pain she

     has ever been in. AV1 stated she was a ten out of ten. AV1 stated during the altercation

     she was having a hard time breathing. AV1 was transported to St. Charles Hospital in

     Madras.

            g.      I responded to St. Charles Hospital in Madras to get further information

     from Mekui and AV1. I asked AV1 how much pressure Mekui was applying to her neck

     on a scale of zero to ten, zero being no pressure and ten being the most pressure she has

     ever felt. AV1 stated she felt it was an eight out of ten. I asked AV1 how big the knife

     was Mekui had. She held up her index fingers and held them approximately six inches

     apart. AV1 told me she forgot to mention Mekui kicked her in the chest and left side of


Page 5 – Affidavit of Benjamin A Jones                        USAO Version Rev. April 2018
       Case 3:20-cr-00169-BR        Document 1      Filed 05/08/20     Page 7 of 11




     her face at the beginning of the altercation while Mekui was holding MW2. I observed no

     marks on AV1's neck, but she had some slight red marks on her left arm and chest area.

            h.      I went to Mekui and asked him how big the knife was, Mekui held up his

     two index fingers approximately six inches apart indicating how big the knife was. Mekui

     stated the knife was a steak knife. Mekui continued and stated he grabbed the knife, then

     saw MW1’s eyes, then put the knife back in the kitchen.

     10.    Report of Officer Caleb Saulo:

            a.      I went outside and near the residence I located Mekui who was walking

     towards me. I informed Mekui he was going to be detained for investigative purposes. I

     placed handcuffs onto his wrists.

            b.      I read Mekui his Miranda Warning verbatim from a prepared card and

     asked Mekui if he understood his rights. Mekui stated he did. I placed Mekui into the

     backseat of my patrol vehicle and asked Mekui what happened between him and AV1.

     Mekui stated the following information, in essence; Mekui and AV1 had a verbal

     altercation inside of a bedroom at their residence. As Mekui and AV1 were arguing while

     lying on top of a bed, Mekui became extremely agitated. Mekui stated while he was lying

     down and holding his child, he used his right leg and kicked AV1's left arm, to get her

     away from him, as AV1 was on the bed near Mekui. I asked Mekui what happened after

     he kicked AV1. Mekui stated he stood up, placed his child in between him and AV1, then

     Mekui placed his right hand on AV1's facial area, covering her chin and mouth, and left

     his hand there for a couple of seconds while applying moderate force/pressure. Mekui




Page 6 – Affidavit of Benjamin A Jones                       USAO Version Rev. April 2018
         Case 3:20-cr-00169-BR         Document 1         Filed 05/08/20   Page 8 of 11




       stated he removed his hand and departed from the residence after he heard the cries and

       yells from the children inside of the residence.

       11.    On May 4, 2020, Detective Josh Keyes conducted interviews with AV1 and

Mekui separately at the residence where the incident occurred:

              a.      AV1 stated she had a headache the day after the assault and the headache

       was currently not present. AV1 showed me the left side of her face and said it was still

       swollen. AV1 denied difficulty swallowing. I observed mild to moderate swelling on the

       left side of her jaw to her neck. AV1 pointed to her left shoulder and stated it was sore

       from a "Learning Cube" toy that Mekui threw at her. AV1 showed me an abrasion on the

       left side of her chest from Mekui kicking her. AV1 does not recall the exact time of the

       event. She states it was dark outside and her family recently left for Safeway and it was

       sometime before Safeway closed at 10:00 PM.

              b.      AV1 was asked if Mekui has ever assaulted her in the past. AV1 stated she

       was assaulted two other times. AV1 provided the following statements about prior

       assaults. AV1 recalls being pregnant with MW2 when Mekui pushed her, slapped her and

       punched her in the face. She does not recall dates and did not report the incident.

              c.      AV1 stated in February this year following the birth of her son MW3,

       Mekui placed both hands on her neck and applied pressure. AV1 recalled she started to

       "black out" from the pressure just before Mekui stopped. AV1 did not know what made

       him stop strangling her. AV1 did not report this incident to anyone.




 Page 7 – Affidavit of Benjamin A Jones                          USAO Version Rev. April 2018
       Case 3:20-cr-00169-BR        Document 1       Filed 05/08/20     Page 9 of 11




            d.      Mekui was interviewed at the same location. Detective Capehart was

     present during the interview. Mekui was cooperative and was not under the influence of

     any substances. At about 12:24 p.m. Mekui was read his Miranda Rights from a prepared

     form. Mekui said he understood his rights and signed the form. Mekui provided the

     following in essence: Mekui and AV1 were in their bedroom having a conversation. The

     conversation started escalating and words were exchanged. Mekui had the baby, MW2, in

     his hands and kicked AV1 in the arm. I asked Mekui to demonstrate how he kicked AV1.

     Mekui stood up and did a high roundhouse kick. Mekui stated things escalated and he

     "did not mean to choke her." (Mekui was not asked about choking AV1). Mekui

     demonstrated with his hands by placing one hand on his neck and applying pressure.

     Mekui said his pressure on her neck was a 4 on a scale of 1-10.

            e.      Mekui denied pinning AV1 to the headboard. Mekui stated that while they

     were in the kitchen he did not pin her head to floor, he was trying to pick her up. Mekui

     stated she fell to the floor when he was trying to push her away. Mekui stated AV1 was

     yelling and said something that made him mad. Mekui said he "grabbed a knife from the

     kitchen for some reason." Mekui described the knife as a black handled steak knife.

     Mekui stood up and demonstrated holding the knife in his right hand with his arm down

     at his side with the blade pointing down. Mekui said MW1 was watching him with the

     knife and saw MW1's eyes were very big and that is why he put down the knife.

            f.      Mekui was asked if he ever threatened AV1 verbally. Mekui said no. I

     asked Mekui if he ever said he was going to kill AV1. Mekui stated "yes." Mekui stated

     he has been very stressed lately and thought this may have led to the events that occurred


Page 8 – Affidavit of Benjamin A Jones                       USAO Version Rev. April 2018
         Case 3:20-cr-00169-BR          Document 1       Filed 05/08/20      Page 10 of 11




       on mentioned night. Mekui stated the stress had been from his youngest being born

       premature and staying in Portland for two months while he was in the hospital. I asked

       Mekui if he ever prevented AV1 from leaving the house during the altercation. Mekui

       said yes and demonstrated a bear hug to prevent AV1 from leaving. Mekui was asked if

       AV1said anything to him during the assault. Mekui stated AV1 said "stop please, the

       kids".

                                             Conclusion

       12.      Based on the above facts, I have probable cause to believe and do believe that

Briggs Kyomasang Mekui violated Title 18, United States Code, § 113a(5) – Assault, and Title

18, United States Code, § 113a(8) - Strangulation. I therefore request that the Court issue a

criminal complaint and arrest warrant for Briggs Kyomasang Mekui.

       13.      Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Pamela

Paaso, and AUSA Paaso advised me that in her opinion the affidavit and complaint are legally

and factually sufficient to establish probable cause to support the issuance of the requested

criminal complaint and arrest warrant for Briggs Kyomasang Mekui.

                                        Request for Sealing

       14.      It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information contained

herein is relevant to an ongoing investigation, and any disclosure of the information at this time

may endanger the life or physical safety of an individual, cause flight from prosecution, cause


 Page 9 – Affidavit of Benjamin A Jones                           USAO Version Rev. April 2018
         Case 3:20-cr-00169-BR          Document 1      Filed 05/08/20    Page 11 of 11




intimidation of potential witnesses, or otherwise seriously jeopardize an investigation.

Premature disclosure of the affidavit, the criminal complaint, and the arrest warrant may

adversely affect the integrity of the investigation.

                                                       ____________________________________
                                                       Benjamin A. Jones
                                                       FBI Special Agent


                                                                                   SP
Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
             0D\
a.m/p.m. on ________________.


                                                       ________________________________
                                                         ______________________
                                                       Youlee
                                                         ulee Yim You
                                                       United States Magistrate Judge




 Page 10 – Affidavit of Benjamin A Jones                        USAO Version Rev. April 2018
